Citation Nr: 1105732	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-18 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for hepatitis C.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for a liver condition, to 
include as secondary to hepatitis B and hepatitis C.  

4.  Entitlement to service connection for hypertension, claimed 
as high blood pressure, to include as secondary to hepatitis B 
and hepatitis C.  


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent



WITNESSES AT HEARING ON APPEAL

Veteran, his Spouse, and Observers M.R.S, and R.G.R. 


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the St. Petersburg, 
Florida Department of Veterans' Affairs (VA) Regional Office 
(RO).  This case has since been transferred to the Roanoke, 
Virginia VARO. 

In the June 2006 rating decision on appeal, the RO denied the 
Veteran's claim for service connection for hepatitis C, finding 
that new and material evidence had not been received.  Regardless 
of the RO's decision, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

Generally when the Board reopens a previously denied claim, when 
the RO did not reopen the claim, the Board must remand the case 
to the RO for a merits consideration under 38 U.S.C.A. § 7104 
unless (1) the Board secures from the claimant a waiver of 
initial RO consideration or (2) determines that the claimant 
would not be prejudiced, under Bernard v. Brown, 4 Vet. App. 384 
(1993).  This is because (1) it is only after reopening and 
adjudication on the merits that that the RO may assess the 
credibility of the evidence and (2) only after reopening should 
the RO determine the need for a VA medical examination or nexus 
medical opinion.  However, if the RO has assessed the credibility 
of the evidence and determined whether an examination or medical 
opinion is needed then it has performed a de facto reopening and, 
under Bernard, Id., there is no prejudice to the claimant and the 
Board may adjudicate the claim de novo.  Hickson v. Shinseki, 23 
Vet. App. 394 (2010).  In this case, the RO had determined that 
the additional evidence with respect to the Veteran's service 
connection for hepatitis C claim did not constitute new and 
material evidence because it did not relate to an unestablished 
fact necessary to substantiate the claim and did not raise a 
reasonable possibility of substantiated his claim.  At this time, 
the RO did not assess the credibility of the evidence.  
Therefore, the Board finds the Veteran would be prejudiced by 
addressing law which was not previously considered by the RO, 
namely considering this claim on the merits.  

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in December 2010.  A transcript 
of that hearing has been associated with the claims file.

The issues of service connection for hepatitis C, hepatitis B, a 
liver condition, to include as secondary to hepatitis B and C, 
and hypertension, to include as secondary to hepatitis B and C, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A December 2003 RO decision denied service connection for a 
low back condition, finding that this condition neither occurred 
in nor was caused by service, noting the absence of evidence of 
this condition in the service treatment records and no indication 
of exposure to any risk factors in service.  

2.  The evidence added to the record since the December 2003 RO 
decision, was not previously submitted to agency decision makers, 
is not cumulative or redundant and, by itself or when considered 
with the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claims for service connection 
for hepatitis C.


CONCLUSIONS OF LAW

1.  The December 2003 RO decision that denied service connection 
for hepatitis C was not appealed and thus became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2010).

2.  New and material evidence having been received, the claim for 
service connection for hepatitis C is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).  The legislation 
has eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the Appellant and the representative, 
and has enhanced its duty to assist an appellant in developing 
the information and evidence necessary to substantiate a claim.  
See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of notice 
or assistance, there is no prejudice to the Veteran in proceeding 
with this issue given the fully favorable nature of the Board's 
decision.  




Pertinent Laws and Regulations

A December 2003 RO decision denied service connection for 
hepatitis C, finding that this condition neither occurred in nor 
was caused by service, noting the absence of evidence of this 
condition in the service treatment records and no indication of 
exposure to any risk factors in service.  The Veteran did not 
appeal and the December 2003 RO decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a) (2010).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
received with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine continues to be 
binding precedent).

Analysis 

The evidence of record at the time of the December 2003 RO 
decision included service treatment records and VA medical 
records.  Service treatment records are absent of any findings or 
treatment for hepatitis C.  In September 1977 the Veteran denied 
having yellow jaundice (hepatitis).  The July 1978 separation 
examination did not reflect any findings of tattoos upon a 
clinical evaluation of the skin and it was noted that there was 
no evidence of drug or alcohol addiction.  VA outpatient 
treatment reports from November 2000 to January 2003 reflect that 
the Veteran was diagnosed with hepatitis C.  These records also 
reflect that he reported a history of a diagnosis of non A non B 
hepatitis in 1977 during his active service and also admitted to 
getting a tattoo and having unprotected sex with several partners 
during his active service.  

The new evidence of record submitted after the December 2003 RO 
decision includes VA medical records and the Veteran's sworn 
testimony from a December 2010 video conference hearing with the 
undersigned Veterans Law Judge.  VA outpatient treatment reports 
from June 2004 to September 2007 reflect that the Veteran was 
treated for and diagnosed with hepatitis C.  In sworn testimony 
provided during the December 2010 video conference hearing, the 
Veteran stated that his risk factor for hepatitis C included the 
inoculations received from air gun injections during his active 
service.  He also testified having no history of drug use, 
receiving his tattoos after his active service, and he had not 
engaged in sexual activity during his active service.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered 
in conjunction with the previous evidence of record, presents a 
more complete picture of the origin of the Veteran's hepatitis C 
and relates to unestablished facts that are necessary to 
substantiate his claim for service connection for a hepatitis C.  
The new and material evidence relevant to reopening the Veteran's 
claim for service connection includes his sworn testimony 
indicating additional risk factors during his active service 
which were not previously of record.  The newly received evidence 
is not considered cumulative or redundant of the evidence of 
record at the time of the final December 2003 RO decision, and 
furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for hepatitis C.  
Therefore, the Veteran's claim for service connection for 
hepatitis C is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for hepatitis C is reopened, and granted to this 
extent only.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for hepatitis C, hepatitis B, a liver 
condition, to include as secondary to hepatitis B and C, and 
hypertension, to include as secondary to hepatitis B and C.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

As noted above, during the December 2010 video conference 
hearing, the Veteran stated that his risk factor for hepatitis C 
included the inoculations received from an air gun during his 
active service during his induction.  At this time, he testified 
that several persons had bled or required stitches as a result of 
those shots and he did not see the technician clean the air gun.  
The Veteran also reported receiving air gun inoculations prior to 
being stationed in Germany during active service, at which time, 
he again noted that the technicians did not wipe the gun after 
each individual shot.  He testified that he had no history of 
drug use, he received his tattoo after  active service and he had 
not engaged in sexual activity during his active service.  The 
Veteran's agent argued that the Veteran's hypertension and liver 
condition were being claimed as secondary to his hepatitis B and 
C.  Finally the Veteran reported that he was diagnosed with 
hypertension in 2008 or 2009, he had a liver biopsy in the 1990's 
and a physician had found his liver condition was due to 
hepatitis C.  

Service treatment reports are absent of any findings or treatment 
for hepatitis C or B.  In September 1977 the Veteran denied 
having yellow jaundice (hepatitis).  The July 1978 separation 
examination did not reflect any findings of tattoos upon a 
clinical evaluation of the skin and it was noted that there was 
no evidence of drug or alcohol addiction.

VA outpatient treatment reports from November 2000 to September 
2007 reflect that the Veteran was diagnosed with hepatitis C and 
hepatitis B/C by history and he reported on several occasions of 
having been diagnosed with non A non B hepatitis with varying 
dates of onset reported as being in1975 while in the military, in 
1977, in 1978, and in 1979.  In a December 2001 VA outpatient 
treatment report, the Veteran reported having "non A non B 
hepatitis with jaundice, nausea, diagnosed in 1997, he was in the 
hospital for 30 days and was able to return to active military 
duties."  The Veteran also reported being stationed in Germany, 
admitting to a tattoo and unprotected sex with several partners 
then.  He was diagnosed with hepatitis C and the VA treatment 
provider at this time, referred him for a gastrointestinal (GI) 
consultation, noting that the reason for the request was that the 
Veteran with hepatitis C, diagnosed as non A non B in 1977, 
probably from a tattoo in Germany, but also unprotected sex then 
and he had a recurrence in 1998-2000 with a diagnosis of 
hepatitis C and a positive hepatitis B core antibody.  In a 
February 2002 GI consultation, the Veteran was noted to be 
negative for intravenous drug abuse and the assessment included 
HepBsAg, HepSAG and HepCAB.  

A September 2002 VA outpatient treatment report reflects that the 
Veteran was diagnosed with hepatitis B/C by history.  September 
2002 VA lab results reflected positive findings of HBSAB and 
HBCAB and HEPC-AB.  A November 2002 ultrasound reflects findings 
of hepatomegaly.  

In a May 2007 VA outpatient treatment report, the Veteran 
reported having high blood pressure and was provided written 
information on hypertension as well as a blood pressure machine 
for home use.  

In considering the following evidence, including:  the Veteran's 
testimony regarding inoculations received from an air gun during 
his active service during his induction; service treatment 
reports which noted no findings of tattoos upon a clinical 
evaluation of the skin and no evidence of drug or alcohol 
addiction; the Veteran's reports to a VA treatment provider of 
unprotected sex with several partners while stationed in Germany, 
the December 2001 referral for GI consultation noting the Veteran 
with hepatitis C, diagnosed as non A non B in 1977, probably from 
a tattoo in Germany but also unprotected sex; current diagnoses 
including hepatitis C and hepatitis B/C by history; May 2007 VA 
medical record in which he reported having high blood pressure 
and was administered a blood pressure machine for use at home; 
and the contentions set forth by the Veteran and his agent that 
his hypertension and liver condition are secondary to hepatitis B 
and C, the Board finds that a VA examination is necessary to 
obtain opinions as to whether:  (1) the Veteran has hepatitis B 
and/or hepatitis C, which is related to or was caused by his 
military service; and (2) whether the Veteran has a current 
hypertension diagnosis and/or liver condition which is related to 
or was aggravated by his hepatitis B or hepatitis C.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters 
v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for 
a VA examination by an appropriate specialist 
to determine the current nature and etiology 
of his current hepatitis B, hepatitis C, liver 
condition and hypertension, if found.  The 
claims folder and a copy of this remand are to 
be made available to and reviewed by the 
examiner in connection with the examination.  
The examination report is to contain a 
notation that the examiner reviewed the claims 
file including:  (1) the service treatment 
reports; (2) the December 2001 VA medical 
record noting the Veteran's reports of having 
a tattoo and unprotected sex during active 
service; and (3) the February 2002 VA medical 
record reflecting a GI consultation.  The 
examination is to include a review of the 
Veteran's history and current complaints, as 
well a comprehensive evaluation of his 
hepatitis B, hepatitis C, liver condition 
other than hepatitis B or C, and hypertension 
conditions, if found, and any tests deemed 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have any current liver 
conditions, to include hepatitis B, hepatitis 
C, or a liver condition other than hepatitis B 
or C?  If so, please specify the diagnosis (or 
diagnoses) for each liver condition found.  

b.  Does the Veteran have a current 
hypertension condition? If so, please specify 
the diagnosis (or diagnoses).  

c.  If the examiner finds the Veteran has a 
diagnosis of hepatitis B or hepatitis C, is it 
at least as likely as not (50 percent or 
greater probability):  (i) that such 
condition(s) had its/their onset during the 
Veteran's period of active duty from March 
1977 to August 1978; or, (ii) that such 
disorder(s) was/were caused by any incident or 
event that occurred during such period, i.e. 
sexual activity with multiple partners or air 
gun inoculations?

d.  If the examiner finds the Veteran has a 
diagnosis of a liver condition other than 
hepatitis B or hepatitis C or hypertension, is 
it at least as likely as not (50 percent or 
greater probability) that such condition(s):  
(i) had its/their onset during the Veteran's 
period of active duty from March 1977 to 
August 1978; or, (ii) is/are related to or 
aggravated by the Veteran's hepatitis B or C.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less 
likely" weighs against a causal 
relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claims 
for service connection and an increased 
initial disability rating should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


